 


109 HCON 379 IH: Directing the Architect of the Capitol to establish a temporary exhibit in the rotunda of the Capitol to honor the memory of the members of the United States Armed Forces who have lost their lives in Operation Iraqi Freedom and Operation Enduring Freedom.
U.S. House of Representatives
2006-04-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
2d Session
H. CON. RES. 379 
IN THE HOUSE OF REPRESENTATIVES 
 
April 5, 2006 
Mr. Emanuel (for himself, Mr. Abercrombie, Mr. Van Hollen, Mr. Davis of Tennessee, Mr. McDermott, Mr. Owens, Mrs. Capps, Mr. Doyle, Mr. Neal of Massachusetts, Mr. Conyers, Mr. Ryan of Ohio, Mr. George Miller of California, Mr. Pallone, Mr. Grijalva, Ms. Schakowsky, Mr. Lewis of Georgia, Mr. Bishop of Georgia, Mr. Clay, and Mr. Udall of Colorado) submitted the following concurrent resolution; which was referred to the Committee on House Administration
 
CONCURRENT RESOLUTION 
Directing the Architect of the Capitol to establish a temporary exhibit in the rotunda of the Capitol to honor the memory of the members of the United States Armed Forces who have lost their lives in Operation Iraqi Freedom and Operation Enduring Freedom. 
 
 
1.Exhibit in Rotunda of the Capitol in Honor of Members of Armed Forces Killed in Iraq and Afghanistan 
(a)Establishment of Temporary ExhibitDuring the period beginning on May 29, 2006, and ending on July 4, 2006, the Architect of the Capitol shall display in the rotunda of the Capitol an exhibit to honor the memory of the members of the United States Armed Forces who have lost their lives in Operation Iraqi Freedom and Operation Enduring Freedom. 
(b)Form of ExhibitThe exhibit displayed under this section shall be in such form and contain such material as the Architect may select, so long as— 
(1)the exhibit displays the name, photograph, and biographical information with respect to each individual member of the United States Armed Forces who has lost his or her life in the Operations referred to in subsection (a); and 
(2)the exhibit provides an opportunity for visitors to write messages of support and sympathy to the families of the individuals represented in the exhibit and provides a means to ensure that those messages are transmitted to the families. 
 
